Citation Nr: 1242685	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  04-16 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and an anxiety disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2012, the Board remanded the Veteran's above-captioned claim in order to (1) provide him notice of the July 13, 2010 regulatory amendments concerning claims of entitlement to service connection for posttraumatic stress disorder (PTSD); (2) obtain relevant documentation associated with his application for Social Security disability benefits; and (3) afford him a VA examination in order to ascertain the presence and nature of any psychiatric disorder.  If any psychiatric disorders were present, the VA examiner was to determine whether each such disorder was etiologically related to the Veteran's active duty service.  If the VA examiner did not provide a diagnosis of PTSD, the Board specifically directed the RO to request the VA examiner to reconcile this conclusion with the PTSD diagnoses of record.

While the Veteran's claim was in remand status, the RO requested and obtained all of the relevant documentation associated with the Veteran's application for Social Security disability benefits.  This documentation has been associated with the Veteran's claims file.

In March 2012 and in April 2012, the RO sent the Veteran letters concerning his above-captioned service connection claim.  Despite the Board's March 2012 remand directive, neither of these letters provided the Veteran notification of the July 13, 2010 regulatory amendments concerning claims of entitlement to service connection for PTSD.

The Veteran was then afforded a VA examination in June 2012.  Ultimately, the VA examiner rendered a diagnosis of cognitive disorder, not otherwise specified.  The examiner opined that the manifestations of the Veteran's current cognitive disorder, not otherwise specified, were "more likely than not" due to a 2005 traumatic brain injury and other current disorders, such as hyperlipidemia and hypertension.  In so doing, the examiner opined as follows:

[The] Veteran's history and profile of results suggest that his neurocognitive deficits are not consistent with the neurocognitive problems associated with PTSD and instead are most likely due to residual effects from the [traumatic brain injury] he sustained in 2005, which resulted in right frontal hemorrhagic contusions...in addition to possible cerebrovascular changes secondary to current medical conditions.

The examiner did not then provide an opinion reconciling the diagnosis of cognitive disorder, not otherwise specified, with the PTSD diagnoses of record.

In order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds that this standard was not met by the June 2012 VA examiner.  The Board requested that the examiner ascertain the nature of any present psychiatric disorder.  If a diagnosis of PTSD was not warranted, the examiner was specifically requested to provide an opinion reconciling this conclusion with the previous PTSD diagnoses of record.  As such, the June 2012 VA examination is inadequate for purposes of determining service connection.

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, in order to satisfy VA's duty to assist, the Board finds that a remand is necessary in order to obtain a supplemental opinion or afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

Given that the RO did not provide the Veteran notice of the July 13, 2010 regulatory amendments and did not ensure that the June 2012 VA examination was adequate for purposes of determining service connection, the Board finds that the RO did not substantially comply with the March 2012 remand directives.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand for corrective action is required.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, not otherwise specified.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303(f), 3.326; Patton v. West, 12 Vet. App. 272, 278 (1999).  Specifically, the RO must provide the Veteran notice of the July 13, 2010 regulatory amendments concerning claims of entitlement to service connection for PTSD.  Further, such notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the inservice stressor, as contained in 38 C.F.R. § 3.304(f)(3) and the VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, Par. 5.14d.  The RO must allow the Veteran the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.

2.  The RO must then request that the June 2012 VA examiner provide a supplemental opinion.  Specifically, the examiner must provide an opinion reconciling the previous psychiatric diagnoses of record, including, but not limited to, PTSD and an anxiety disorder, not otherwise specified, with the June 2012 diagnosis of cognitive disorder, not otherwise specified, and the clinical findings in support thereof.  In so doing, the examiner must discuss each PTSD diagnostic criterion, and whether the requirements for the sufficiency of a stressor have been met.  If the examiner cannot render the requested supplemental opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

3.  If the June 2012 VA examination is unavailable to provide the requested supplemental opinion, the Veteran must be afforded a new VA examination to determine the nature and etiology of any psychiatric disorder present.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the evidence of record, to include the Veteran's service treatment records, post-service treatment records, the Veteran's assertions, the lay statements of record, and the examination findings, the examiner must state whether any psychiatric disorder found is related to the Veteran's military service, to include as due to any incident therein.  The examiner must integrate the previous psychiatric findings and diagnoses with any current findings to obtain a true picture of the nature of the Veteran's psychiatric status.

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. § 4.125 (2012).  The examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

If a PTSD diagnosis is not warranted, the examiner must provide an opinion reconciling the previous psychiatric diagnoses of record, including, but not limited to, PTSD and an anxiety disorder, not otherwise specified, with the newly rendered diagnosis and the clinical findings in support thereof.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

4.  If a new VA examination is necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO must review the resulting examination report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures prior to remitting the claim to the Board.

6.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

